REASONS FOR ALLOWANCE
Claims 40-51 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “a thermoplastic resin (A) comprising a polyamide resin; cellulose nanofibers (B) with an average fiber diameter of 1000 nm or smaller; and a metal halide (D), wherein the thermoplastic resin (A) has a number average molecular weight of in the range of 10,000 to 150,000, and wherein the resin composition has a thixotropic index of 2 to 10 at a temperature of 25°C higher than the melting point of the thermoplastic resin (A)” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611     



/TONY H WINNER/Primary Examiner, Art Unit 3611